DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 10 June 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Self-Complementary Motif
The issue of the meaning of the term “Self-complementary motif” was discussed in the interview summarized as of the interview summary mailed on 29 March 2022. The examiner has included this section of the office action to explain how the term is being interpreted. This interpretation has been addressed in the declaration submitted on 10 June 2022 (hereafter referred to as the declaration), and the subject matter in the declaration is considered in the examiner’s determination of the appropriate claim interpretation for this language.
Paragraph #9 of the declaration is reproduced below.

    PNG
    media_image1.png
    356
    653
    media_image1.png
    Greyscale

In view of the above-reproduced text, the examiner has reproduced below column 12 lines 31-38 of US Patent 8,470,342.

    PNG
    media_image2.png
    288
    487
    media_image2.png
    Greyscale

The examiner has also reproduced below page 22 lines 22-25 of WO 94/01550 A1, which was also cited in the declaration.

    PNG
    media_image3.png
    301
    1075
    media_image3.png
    Greyscale

Figure 5 of WO 94/01550 A1 is reproduced in part below.

    PNG
    media_image4.png
    686
    796
    media_image4.png
    Greyscale

As best understood by the examiner, Compounds B-D are understood to be self-complementary motifs in the places where there is a box. Compound A is not understood to be self-complementary.
As best understood by the examiner, DNA or RNA in the form of a stem-loop or a hairpin is an example of self-complementary DNA or RNA. For the purposes of further examination under prior art, the examiner will conduct a search for stem-loop or hairpin nucleic acids and assume that these are nucleic acids with self-complementary motifs.


Claim Interpretation – Spherical Nucleic Acid
For the purposes of examination under prior art, the term “spherical nucleic acid” is interpreted as a spherical particle comprising a nucleic acid. This interpretation may be broader than the claim interpretation used in previous office actions. Liposomes and/or lipid nanoparticles comprising a nucleic acid are understood to read on the required spherical nucleic acids unless there is evidence that the liposome and/or lipid nanoparticle is non-spherical.


Claim Interpretation Issues and Response to Declaration
In the declaration under 37 C.F.R. 1.132 submitted on 10 June 2022 (hereafter referred to as the declaration, declarant makes the following point on paragraph #6, reproduced in part below.

    PNG
    media_image5.png
    219
    662
    media_image5.png
    Greyscale

The examiner clarifies that the above-reproduced chemical structure was reproduced from the previously cited prior art; specifically, Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992), figure 1. The examiner also clarifies that the above-reproduced chemical structure differs from the claimed invention because the DSPE-PEG is conjugated to a peptide rather than to a self-complementary nucleic acid. However, declarant takes additional positions regarding alleged differences between the prior art and the claimed invention. Declarant’s positions will be addressed here as they appear to reveal potential issues of confusion regarding claim interpretation and a potential lack of concordance between chemical structures in the instant specification as compared with the claimed subject matter. Therefore, the examiner has included this section of the office action to clarify how the claim is being interpreted.
First, the declarant takes the position that the DSPE-PEG-peptide conjugate of the Karathanasis does not comprise a doubler or trebler. The examiner disagrees. The DSPE-PEG-peptide structure of Karathanasis comprises a doubler, as of the following structure of Karathanasis, which is reproduced below and annotated by the examiner.

    PNG
    media_image6.png
    183
    662
    media_image6.png
    Greyscale

Secondly, declarant argues that the DSPE-PEG-peptide of Karathanasis does not comprise symmetric branching. The examiner disagrees. Both of the alkyl groups to the left side of the doubler in the above-reproduced structure are stearoyl groups (e.g. C17H35CO- groups). As such, there appears to be symmetric branching. Furthermore, the instant claims do not require symmetric branching, so declarant is arguing a position that is not actually required by the instant claims. See MPEP 2145(VI).
Third, declarant appears to believe that in the instant claims, each branch is required to comprise a phosphate group, which is a feature not recited by Karathanasis. The examiner does not dispute that in the above-reproduced structure from Karathanasis, there is only a single phosphate group, and therefore, it cannot be said that the two alkyl groups each comprise a phosphate group. Nevertheless, declarant appears to be arguing subject matter that is not actually recited in the instant claims. The examiner has presented the following arguments in support of this position.
First, instant claim 1 does not require the presence of a phosphate group. The examiner notes that instant claim 1 recites that in the following formula

    PNG
    media_image7.png
    31
    340
    media_image7.png
    Greyscale

the claim recites that L1, L2, and L3 may be phosphodiester bonds, which would entail the presence of a phosphate group. However, the claim recites the language “may”, which would appear to indicate that the phosphate group is optional. As such, the claim does not actually require a phosphodiester linkage and/or phosphate group. Furthermore, instant claim 1 recites a short chain linkage as an alternative to the phosphodiester bond, indicating that the phosphodiester bond is indeed optional.
The examiner notes that in claim 3, the phosphodiester linkage is required. However, even so, what claim 3 actually recites and what declarant appears to believe that claim 3 recites are substantially different. The examiner has drawn the following pictures to explain the difference.

    PNG
    media_image8.png
    688
    1254
    media_image8.png
    Greyscale

As such, there appears to be a discrepancy between the structure recited by claim 1 and the structure that declarant argues is recited by the instant claims.
The examiner further notes the following chemical structure from the bottom of page 26 of the instant specification, which is reproduced below with annotation by the examiner.

    PNG
    media_image9.png
    162
    491
    media_image9.png
    Greyscale

This chemical structure comprises two phosphate groups separately attached to each long chain alkyl group, which appears to differ from the claimed structure.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following chemical formula.

    PNG
    media_image7.png
    31
    340
    media_image7.png
    Greyscale

It is the examiner’s position that this chemical formula is unclear and thereby renders claim 1 and claims dependent thereon to be indefinite. The examiner presents the following rationale in support of this position.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, it is the examiner’s position that the above-reproduced chemical formula is clear on its face, but there is a conflict and/or inconsistency between the claim and the instant specification as well as the prosecution history including the declaration under 37 C.F.R. 1.132 submitted on 10 June 2022, thereby rendering the claim indefinite. The examiner presents the following rationale in support of this position.
In this case, it is the examiner’s position that claim 1, on its face, recites the following structure in the case wherein n1 is zero, L2 is therefore not present, and L1 and L3 are both phosphodiester bonds.

    PNG
    media_image10.png
    137
    916
    media_image10.png
    Greyscale

However, the instant specification and the declaration submitted on 10 June 2022 appear to indicate the following chemical structures in the case wherein n1 is zero, L2 is therefore not present, and L1 and L3 are phosphodiester linkages.

    PNG
    media_image11.png
    156
    841
    media_image11.png
    Greyscale

This issue is explained in greater detail in the section above entitled “Claim Interpretation Issues and Response to Declaration.” In view of this conflict between the instant claims and both the specification and prosecution history, claim 1 and claims dependent thereon are understood to be indefinite; see MPEP 2173.03, second paragraph.
For the purposes of examination under prior art, claim 3 is understood to have either the structure

    PNG
    media_image10.png
    137
    916
    media_image10.png
    Greyscale

or

    PNG
    media_image11.png
    156
    841
    media_image11.png
    Greyscale

Regardless, claim 3 is understood to require the presence of two phosphodiester linkers (wherein one of n and n1 is zero) or three phosphodiester linkers (wherein neither n nor n1 is zero). Claim 1 is interpreted similarly, except that the linkers L1, L2, and L3 are not limited to phosphodiester linkers.

Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a Z average particle diameter of 30 to 1,300. However, claim 41 does not specify units. As such, it is unclear as to what measurement of diameters are recited by claim 41 (e.g. 30 to 1,300 nanometers, 30 to 1,300 microns, 30 to 1,300 meters).
For the purposes of examination under prior art, the Z average particle diameter of claim 41 is understood to be in the units of nanometers.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 11, 14-15, 32, 35-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (WO 2015/187966 A1) in view of Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Ge et al. (RNA, Vol. 16, 2010, pages 118-130).
Radovic-Moreno et al. (hereafter referred to as Moreno) is drawn to a liposomal spherical nucleic acid with the following structure, as of the title, abstract, and figure 1, reproduced below.

    PNG
    media_image12.png
    534
    557
    media_image12.png
    Greyscale

Moreno teaches that the oligonucleotide may be attached to various lipids, as of page 18, bottom paragraph, reproduced below, and onto page 19, wherein said lipids to which the oligonucleotide is attached are understood to be part of the bilayer.

    PNG
    media_image13.png
    426
    1091
    media_image13.png
    Greyscale

As best understood by the examiner, phosphatidylethanolamines have two lipophilic groups.
Moreno does not teach a specific manner by which a nucleic acid is linked to a phosphatidylethanolamine. Moreno also does not teach a self-complementary nucleic acid and/or a nucleic acid with a self-complementary motif.
Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) page 1985, Figure 1, reproduced below, which shows the chemical structure of distearoyl phosphatidylethanolamine.

    PNG
    media_image14.png
    537
    1114
    media_image14.png
    Greyscale

As such, Karathanasis teaches DSPE bound to a spacer followed by a peptide.
Karathanasis differs from the claimed invention because Karathanasis teaches DSPE bound to a peptide rather than a nucleic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have bound the nucleic acid of Moreno to the phosphatidylethanolamine of Moreno in the manner taught by Karathanasis. Moreno teaches the use of a phosphatidylethanolamine to attach to a nucleic acid in order to form an oligonucleotide shell, as of Moreno, page 19. However, Moreno does not teach how this chemistry may be accomplished. Karathanasis teaches the specific chemical structure of DSPE and teaches how it may attached to a PEG linker followed by an additional compound, though the additional compound in Karathanasis is a peptide rather than a nucleic acid. As such, the skilled artisan would have been motivated to have modified the DSPE-PEG-peptide of Karathanasis to have formed a DSPE-PEG-nucleic acid in order to have predictably formed the oligonucleotide shell of Moreno bound to DSPE, as desired by Moreno, with a reasonable expectation of success.
Neither Moreno nor Karathanasis teach a self-complementary nucleic acid.
Ge et al. (hereafter referred to as Ge) is drawn to small short hairpin RNAs as immunostimulatory agents, as of Ge, page 118, title and abstract. Ge teaches the following short hairpin RNAs, as of Ge, page 127, Table reproduced in part below.

    PNG
    media_image15.png
    373
    1223
    media_image15.png
    Greyscale

The above-indicated sequences other than that referred to as “si19-3” appear to be self-complementary nucleic acids. These compositions appear to be stimulatory to toll-like receptors (abbreviated as TLRs), as of Ge, page 123, right column, and/or otherwise stimulating the innate immune system, as of Ge, page 118, abstract.
Ge does not teach attaching the short hairpin RNAs to a lipid.
It would have been prima facie obvious for one of ordinary skill in the art to have used the short hairpin RNAs of Ge as the oligonucleotides in the composition of Moreno. Moreno teaches an oligonucleotide shell formed from attaching an oligonucleotide to a lipid, as of Moreno, pages 18-19. Moreno also teaches immune stimulation and stimulation of TLRs, as of Moreno, title and abstract, e.g. by using CpG oligodeoxynucleotides, as of Moreno, page 4, lines 20-25. The skilled artisan would have been motivated to have substituted the short hairpin RNAs of Ge in place of the CpG oligodeoxynucleotides of Moreno to have been used to form the oligonucleotide shell of Moreno in order to have predictably stimulated the innate immune system with a reasonable expectation of success. The simple substitution of one known element (short hairpin RNAs, as of Ge) in place of another (CpG oligodeoxynucleotides) in order to achieve predictable results (formation of an oligonucleotide shell that stimulates the innate immune system and/or toll-like receptors) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to instant claim 32, this is an independent claim requiring a core, lipid shell, and oligonucleotide attached to a moiety comprising two or more lipophilic groups. Moreno teaches a core and a shell as of the figure in the abstract. Moreno also teaches attaching to a phosphatidylethanolamine, which has two lipophilic groups.
As to claim 32, this is an independent claim requiring a spherical nucleic acid with a core, a lipid shell, and 50-200 oligonucleotides functionalized thereto, wherein the oligonucleotides comprise a self-complementary motif. Moreno teaches the required core, lipid shell, and oligonucleotides. Ge teaches a self-complementary motif, as explained above. Moreno teaches 2-1,000 oligonucleotides on page 6, line 3, as well as Moreno, page 48, claim 29 of Moreno. This overlaps with the required number of oligonucleotides. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 35, the compositions of Ge are understood to comprise G-rich motifs, as of Ge, table on page 127.
As to claim 36, Moreno teaches immunostimulatory RNA, as of Moreno, page 4, last line. Additionally, the nucleic acids of Ge are understood to be immunostimulatory because they appear to activate toll-like receptors.
As to claim 37, Moreno teaches an oligonucleotide to simulate toll-like receptor 9, as of Moreno, page 41, lines 8-9.
As to claim 39, see Moreno, page 12, line 13, which teaches hollow nanostructures.
As to claim 1, this is an independent claim reciting the structure of the lipid-nucleic acid conjugate in greater detail. Moreno in view of Karathanasis teach an embodiment wherein the two alkyl groups are stearoyl groups (i.e. -C17H35 with an additional carbonyl), X is a doubler, L3 is a phosphodiester bond, n1 is zero and therefore the spacer associated therewith and L2 are not present, the spacer is polyethylene glycol and n is 1, and L1 is a short chain linkage.
As to claim 3, a DSPE-PEG-RNA molecule would have had the two required phosphodiester bonds. The phosphodiester bond reading on L3 would have been the phosphate group associated with DSPE. The phosphodiester bond reading on L1 would have been one of the phosphate groups that is part of the nucleic acid.
As to claim 11, Moreno teaches DOPC on page 41, line 4.
As to claim 14, the nucleic acids of Ge that are short hairpin RNAs are understood to be single stranded (as the stem and loop form a single strand) and immunostimulatory, as these nucleic acids stimulate toll-like receptors.
As to claim 15, the stem loop RNA of Ge is understood to contain a self-complementary motif.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (WO 2015/187966 A1) in view of Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Ge et al. (RNA, Vol. 16, 2010, pages 118-130), the combination further in view of Mader et al. (WO 2016/057549 A1).
Moreno is drawn to a spherical nucleic acid comprising oligonucleotides attached to the surface thereto. Karathanasis is cited in order to explain how to attach an element to a DSPE lipid, and Ge is cited to teach self-complementary RNA. See the rejection above over Karathanasis in view of Moreno and Ge by themselves.
None of the above references teach a hexylene glycol linker.
Mader et al. (hereafter referred to as Mader) is drawn to oligonucleotides, as of Mader, title and abstract. The composition of Mader may have a liposomal core, as of Mader, page 5, line 30, and Mader teaches spherical nucleic acids, as of page 45, line 10. Mader teaches using hexaethylene glycol to link the nucleic acid, as of Mader, page 3 lines 16-18, page 7, last two paragraphs, page 21, lines 22 and 28, page 48 line 13, page 49 line 10, page 55 claim 12, and page 56 claim 23.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the hexaethylene glycol spacer of Mader in place of the polyethylene glycol spacer of Karathanasis. Both Mader and Karathanasis link a targeting moiety to a lipid, and use a spacer to space the lipid and the targeting ligand. As Mader teaches using hexaethylene glycol as such a spacer, the skilled artisan would have been motivated to have used hexaethylene glycol to have predictably spaced the lipid and the nucleic acid targeting ligand of Moreno in view of Karathanasis for predictable formation of a spherical nucleic acid particle with a reasonable expectation of success. The simple substitution of one known element (oligoethylene glycol, as of Mader) in place of another (polyethylene glycol) to achieve predictable results (spacing of a lipid and a targeting moiety which is a nucleic acid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (WO 2015/187966 A1) in view of Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Ge et al. (RNA, Vol. 16, 2010, pages 118-130), the combination further in view of Zhang et al. (US 2014/0179770 A1).
Moreno is drawn to spherical nucleic acids, which may comprise oligonucleotides attached to DSPE. Karathanasis teaches a chemical structure for attaching oligonucleotides to DSPE. Ge teaches nucleic acids with self-complementary motifs.
Moreno does not teach the polydispersity and particle size.
Zhang et al. (hereafter referred to as Zhang) is drawn to delivery of nucleic acids. The composition of Zhang may be in the form of spherical nucleic acids, as of Zhang, paragraphs 0241 and 0452. Zhang teaches a polydispersity index of about 0.11 and a particle size of 70-90 nm, as of Zhang, paragraph 0278.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the spherical nucleic acids of Moreno with the particle size and polydispersity index taught by Zhang. Moreno is drawn to spherical nucleic acids for delivering oligonucleotides for prophylactic and therapeutic applications. However, Moreno is silent as to the particle size and polydispersity index of the spherical nucleic acids. Zhang teaches that a particle size of 70-90 nm and polydispersity index of about 0.11 is suitable for the delivery of nucleic acids for therapeutic purposes. As such, the skilled artisan would have been motivated to have modified the particle size and polydispersity index of the particles of Moreno to have been in the range taught by Zhang for predictable delivery of the oligonucleotides with a reasonable expectation of success.
As to claim 40, the polydispersity index of 0.11 in paragraph 0278 of Zhang is understood to meet the claim requirement.
As to claim 41, the particle size of 70-90 nm in paragraph 0278 of Zhang is understood to meet the claim requirement.



Response to Arguments and Declaration Under 37 C.F.R. 1.132
Applicant presented arguments in applicant’s response on 10 June 2022. A declaration under 37 C.F.R. 1.132 was also submitted on 10 June 2022. The examiner presents the following arguments related to applicant’s response as well as the positions taken in the declaration.
As an initial matter, various experiments and positions taken in both the declaration and applicant’s arguments such as paragraph #11 of the declaration, page 8, top paragraph of applicant’s response, and page 9 of applicant’s response appear to compare the claimed invention to a comparative composition in which a nucleic acid is attached to a lipid with a single alkyl chain as opposed to two or three alkyl chains. This was particularly relevant to the previously presented rejection and appear to be moot in regard to the currently applied rejection. This is because in the rejections in the prior office action on 11 January 2022, the examiner rejected the instant claims over a combination of references including Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information), which teaches a nucleic acid attached to a lipid with a single alkyl chain. Nevertheless, the rejection has been rewritten such that the Banga reference is no longer part of the statement of rejection. As such, it is unclear to the examiner as to whether a comparison between the claimed invention and a comparative single chain lipid is actually a comparison to the closest prior art as necessitated by MPEP 716.02(e).
In view of this, the examiner has addressed applicant’s arguments and the declaration to the extent that they are applicable to the currently pending rejection.
In paragraph #7 of the declaration, declarant takes the following position.

    PNG
    media_image16.png
    193
    657
    media_image16.png
    Greyscale

Similar arguments are made in page 13 of applicant’s response.
To the extent that the term “SNA” refers to a lipid bilayer structure (i.e. liposome) comprising a nucleic acid and to the extent that a DSPE derivatized lipid is actually within the claim scope, the examiner disputes declarant’s assertion that the skilled artisan would not have been able to have predicted whether a SNA could have been formed. The skilled artisan would have been aware that particular lipids such as two chain phospholipids naturally form themselves into the flexible bilayers that form aqueous core liposomes, whereas other lipids naturally form micellar or lipidic core structures. In support of this assertion, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13 No. 2, 1980, pages 121-200). Israelachvili et al. (hereafter referred to as Israelachvili) teaches the following on page 158, figure 4.2, reproduced below.

    PNG
    media_image17.png
    922
    723
    media_image17.png
    Greyscale

The above-reproduced figure teaches that phosphatidylethanolamine forms planar bilayers, and other double chain phospholipids such as phosphatidylcholine form flexible bilayers. As such, there would have been a reasonable expectation that a composition comprising mostly phosphatidylcholine and some nucleic acid derivatized phosphatidylethanolamine would have been able to have formed a liposomal spherical nucleic acid. In contrast, the above-reproduced table indicates that single chain lipids form micelles. As such, to the extent that a “spherical nucleic acid” refers to a liposomal structure rather than a micellar structure (and this should not be taken as a position that the term “spherical nucleic acid should be interpreted in this manner), the skilled artisan would have expected that a DSPE-bound nucleic acid would have been more amenable to forming a liposome than a tocopherol bound nucleic acid because the DSPE-bound nucleic acid forms bilayers more readily than the tocopherol bound nucleic acid, as per the teachings of Israelachvili.
The examiner notes that Israelachvili is not intended to be part of the statement of rejection, and is cited only to show what would have been known by the skilled artisan and to dispute declarant’s position that the art is particularly unpredictable. The examiner further notes that this argument made by the examiner is only relevant to the extent that a DSPE derivative is within the claim scope; if the claims were amended and/or clarified such that a DSPE derivative were not within the claim scope, the examiner’s positions here would no longer be relevant regarding the claimed invention.
In applicant’s arguments, page 7, bottom paragraph, applicant argues that the prior art’s teachings of 2-1000 oligonucleotides on the outer surface cannot be considered to be a slight overlap of the 50-200 oligonucleotides on the outer surface recited by instant claim 32. Applicant cites In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994), which is cited on the third paragraph of MPEP 2144.05(I). This argument is not persuasive. The MPEP as of 2144.05(I), third paragraph, states “[h]owever, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.” Applicant has not made the case that different numbers of oligonucleotides on the outer surface would have resulted in a very large number of possible distinct compositions. As such, applicant’s arguments relating to the number of oligonucleotides on the outer surface are not persuasive.
Applicant makes the following argument, as of page 11 of applicant’s response.

    PNG
    media_image18.png
    489
    661
    media_image18.png
    Greyscale

This appears to relate to the issue for which the instant claims were rejected on the grounds of 35 U.S.C. 112(b). As pointed out in the section above drawn to claim interpretation, Karathanasis does teach a doubler, as of Karathanasis, figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image6.png
    183
    662
    media_image6.png
    Greyscale

Karathanasis also teaches symmetric branching in that both of the alkyl groups are stearoyl groups, though this feature is not actually required by the claims. While Karathanasis does not teach a different phosphate group on each chain, as is the case in the above-reproduced diagram from the instant specification, this feature does not actually appear to be required by the instant claims. See the rejection above on the grounds of 35 U.S.C. 112(b).
On page 12 of applicant’s response, applicant makes the following argument.

    PNG
    media_image19.png
    51
    650
    media_image19.png
    Greyscale

The examiner disagrees. Moreno teaches the following on page 18, relevant text reproduced below.

    PNG
    media_image13.png
    426
    1091
    media_image13.png
    Greyscale

An oligonucleotide conjugated to a phosphatidylethanolamine would have had a doubler because the structure of phosphatidylethanolamine includes a doubler. See the above-reproduced diagram from Karathanasis which shows the structure of phosphatidylethanolamine and that it includes a doubler.
Applicant then argues the following on page 13 of applicant’s response.

    PNG
    media_image20.png
    58
    653
    media_image20.png
    Greyscale

This is not persuasive because Moreno teaches a lipophilic moiety linked to an oligonucleotide in spherical nucleic acid format. Specifically, Moreno teaches a phosphatidylethanolamine linked to an oligonucleotide in spherical nucleic acid format. Karathanasis is being cited to show the chemical structure of a phosphatidylethanolamine linked to a chemical moiety. While the chemical moiety of Karathanasis is a peptide rather than a nucleic acid, the skilled artisan would have been motivated to have used the chemical structure of Karathanasis to have linked a nucleic acid to a phosphatidylethanolamine in view of the teachings of Moreno. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612